STAKELY, Justice.
As we interpret the opinion of the Court of Appeals, based on the assignment of error which that court reviewed, the court reached a conclusion of fact. Since this appears to be true, this court will not review the finding of the Court of Appeals.
In Mutual Sav. Life Ins. Co. v. Osborne, 242 Ala. 589, 7 So.2d 319, 320, this court said:
“The case is here again on certiorari to review the opinion of the Court of Appeals affirming the order of the circuit court granting the plaintiff’s *185motion for new trial, on grounds among others that the verdict of the jury was contrary to the great weight of the evidence. This ruling necessarily required a full review of the evidence, and a finding of facts from the evidence, and the judgment and conclusion of the Court of Appeals is not subject to review here.”
The result is that the judgment of the Court of Appeals is affirmed.
Affirmed.
LIVINGSTON, C. J., and LAWSON and MERRILL, JJ., concur.